DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I, figures 1 and 2 in the reply filed on 03/18/2021 is acknowledged.
Claims 2-5, 7-9, 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/18/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2011/0241400) in view of Forsman et al. (US 2011/0204684) and Kuriyama (US 2013/0241250).
Regarding claim 1, Ito et al. disclose a vehicle seat 2, comprising: a seat main body configured to seat a vehicle occupant; a base member 6 that is provided at a vehicle lower side of the seat main body, and that is joined to a vehicle body of a vehicle so as to be movable in a vehicle front-rear direction relative to the vehicle body; a lifting device 20 that lifts the seat main body relative to the base member by moving the seat main body toward a front side of the vehicle relative to the base member.
However, Ito et al. fail to disclose a buckle that is joined to the seat main body, and that is configured to hold a tongue provided at a webbing of a seatbelt device, thereby effecting a state in which the webbing is fitted relative to a body of the vehicle occupant.
Kuriyama discloses a buckle 21 that is joined to the seat main body, and that is configured to hold a tongue provided at a webbing 11 of a seatbelt device, thereby effecting a state in which the webbing is fitted relative to a body of the vehicle occupant.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Kuriyama and use a seatbelt system with a buckle in the invention of Ito et al. because it is simple and cost efficient way to provide protection.
Furthermore, Ito et al. fail to disclose a load transmitting member that is flexible, that is joined to both the base member and the seat main body, and that becomes tensioned when the seat main body is placed in a lifted state by the lifting device.
Forsman et al. disclose a load transmitting member 10 (figure 1) that is flexible, that is joined to both the base member and the seat main body, and that becomes tensioned when the seat main body is placed in a lifted state by the lifting device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Forsman et al. and use a tether between the seat body and base member of the invention of Ito et al. in order to provide protection during crash with low cost. 
Regarding claim 6, Ito et al. as modified with Forsman et al. further disclose a join portion, at which the load transmitting member 10 (Forsman et al.) is joined to at least one of the seat main body or the base member, is rotatable relative to a side at which the seat main body or the base member is joined.
Regarding claim 10, Ito et al. further disclose the lifting device 20 comprises: a lift motor 12; a pinion 25 that is joined to an output shaft of the lift motor; a driving link 21 that is supported so as to be freely rotatable on the seat main body and the base member, and at which is formed a sector gear 24 that meshes with the pinion; and a driven link 26 that is supported so as to be freely rotatable on the seat main body and the base member, and that is rotated subserviently to the driving link.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768.  The examiner can normally be reached on 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ISLAM/Primary Examiner, Art Unit 3636